Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are presented for examination.
The remarks filed on 3/1/2021 have been received and entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebram et al. (US 20070237724) in view of Toledano et al. (US 2010/0016443) and further in view of Del Rosso et al. (submitted by the applicant).
Abram et al. teaches a combination of benzoyl peroxide and trentinoin for the treatment of acne. See claim 9. The concentration of benzoyl alcohol ranging from 1% to about 8% and the concentration of tretinoin of 0.025, 0.05 and 0.1% is taught in the examples. See Para [0254], example 6-9 claim 29 and 37. Applicant has selected concentrations from the concentrations taught by Ebram et al. and claiming synergism. However, such synergism is an inherent property of the claimed composition.
Abram makes clear that the claimed combination has been previously used for the treatment of acne. The evaluation of parameters for local tolerability does not contribute to a method of using the composition for the treatment of acne. The efficacy and the reduction of number of acne lesion is also the expected property of using the composition of the prior art, which is the same as the claimed composition for the treatment of the same disorders. Although, Abram teaches the encapsulation for benzoyl peroxide and other ingredients, but it does not specifically teaches the inorganic materials for encapsulation. Toledano teaches that benzoyl peroxide is encapsulated (coated) with a silica based coating. See Para [0035], [0056]-[0058], [0225] and examples 1 and 2.  The use of tretinoin as an acne medication is taught in Para [0208].  Del Rosso et al. teaches absence of degredation of tretinoin gel at the concentration of 0.05% when benzoyl peroxide at the concentrtaions of 6.26% is used. It would have been obvious to a person skilled in the art to formulate the composition of Abram et al. in an encapsulated form, motivated by the teachings of Toledano et al., which teaches anti-acne medications, such as benzoyl peroxide have been formulated in an encapsulated in an inorganic shell. Toledano also teaches the use of tretinoin. It would have been obvious to a person 
Applicant’s arguments and remarks have been noted. Applicant in his remarks argues “that Claim 1 is inventive, since both Abram and Toledano do not teach specifically the use of 0.05%-0.1% tretinoin and 3% - 6% BPO without any additional active agents, for the treatment of acne. Moreover, Abram and Toledano do not teach “topically applying onto an affected skin area of a subject in need thereof, once a day for a period of time of up to 12 weeks, a topical medicament” (emphasis added). There is no teaching in Abram and Toledano of any details of the duration of medicament application to the skin. Both Abram and Toledano are directed toward a composition and do not exemplify any details of an administration method”.  It is the examiner’s position Del Rosso et al. teach the combination of tretinoin and benzoyl peroxide at the concentrations within the scope and overlapping the claimed concentration for the treatmnet of acne.  The topical administration is also taught by Del Rosso et al.   The administration of Up to 12 weeks can read on administering one time.  Furthermore, the determination of length of administration is considered to be within the skill of the artisan, considering 
Applicant' submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 3/1/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617